Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 23, 1987, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We strongly disapprove of those portions of the prosecutor’s summation in which he referred to the failure of the defendant to testify and call witnesses by noting that the codefendant’s trial testimony was uncorroborated. However, the prosecutor’s comments were not objected to and, under the circumstances of this case, reversal in the interest of justice is not warranted. Thompson, J. P., Brown, Rubin and Sullivan, JJ., concur.